Exhibit 10.1

 

November 7, 2017

 

Mr. Daniel L. Martin

170 Partridge Landing

Glastonbury, CT 06033

 

Re:                             Separation Agreement

 

Dear Mr. Martin:

 

In anticipation of your voluntary resignation as President of Gemma Power
Systems, LLC, this Separation Agreement (the “Agreement”) sets forth the
agreement between you and Gemma Power Systems, LLC, including its current and
former parents, direct and indirect subsidiaries and affiliated entities, and
their respective current and former successors, assigns, representatives,
agents, attorneys, shareholders, officers, directors and employees, both
individually and in their official capacities (collectively, “Gemma”).

 

1.                                      End of Employment.  Your role as an
employee, officer, and/or director of Gemma will end on November 17, 2017 (the
“Separation Date”).  The last day you are obligated to report to work will be
November 17, 2017.  Gemma will pay you your normal salary through the Separation
Date.  This payment shall be made less applicable withholdings and deductions
(and pursuant to Gemma’s standard payroll practices) by November 20, 2017.  In
addition, Gemma will pay you the value of any accrued but unused vacation.  This
payment shall be made less applicable withholdings and deductions (and pursuant
to Gemma’s standard payroll practices) on the first pay date following the
Separation Date.

 

2.                                      Consideration.  You agree that you are
not entitled to any additional benefits, other than as set forth in Paragraph
1.  However, in consideration for your signing this Agreement (setting forth the
terms of your separation from Gemma), and in exchange for the promises,
covenants and waivers set forth herein, and provided you have not revoked or
breached this Agreement, then:

 

(a)                                 Gemma will pay you a first payment in an
amount of Two Hundred Fifty-Two Thousand Dollars and Zero Cents ($252,000.00)
(“First Separation Payment”), no earlier than January 1, 2018 and no later than
January 15, 2018, following your return of this fully executed Agreement.  This
First Separation Payment shall be made in a lump sum payment, less applicable
withholdings and deductions.

 

(b)                                 Gemma will pay you a second payment in an
amount of One Hundred Fifty-Seven Thousand Five Hundred Dollars and Zero Cents
($157,500.00) (“Second Separation Payment”), no earlier than January 1, 2019 and
no later than January 15, 2019, following your return of this fully executed
Agreement.  This Second Separation Payment shall be made in a lump sum payment,
less applicable withholdings and deductions.

 

--------------------------------------------------------------------------------


 

(c)                                  Gemma will pay you a third and final
payment in an amount of Two Hundred Twenty Thousand Five Hundred Dollars and
Zero Cents ($220,500.00) (“Third Separation Payment”), no earlier than
January 1, 2020 and no later than January 15, 2020, following your return of
this fully executed Agreement.  This Third Separation Payment shall be made in a
lump sum payment, less applicable withholdings and deductions.

 

(d)                                 To the extent provided by the federal COBRA
law or, if applicable, state insurance laws, and by Gemma’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense.  If you timely elect continued coverage under
COBRA, following your return of this fully executed Agreement, Gemma will pay
the premium to continue your health insurance coverage through Gemma’s benefit
plan through May 30, 2018 (“COBRA Premium Period”).  At the end of the COBRA
Premium Period, you shall be eligible to continue coverage, pursuant to COBRA,
and shall be responsible for the entire COBRA premium for the remainder of the
applicable COBRA continuation period.  If you become eligible to participate in
another health insurance plan or arrangement through another employer or spousal
plan during the COBRA Premium Period, you must immediately notify Gemma and
Gemma shall no longer pay for your COBRA benefits coverage.  Please note that
after May 30, 2018, or after November 30, 2017 should you elect not to execute
this Agreement, you will have the opportunity to continue health insurance
benefits at your sole expense under the provisions of COBRA.  Election forms to
enroll in COBRA coverage will be provided separately.

 

3.                                      Waiver, Release and Discharge.  In
consideration of the payments and other benefits described above in Paragraph 2,
and for other good and valuable consideration, you hereby release and forever
discharge Gemma from all debts, obligations, promises, covenants, agreements,
contracts, endorsements, bonds, controversies, suits, actions, causes of action,
judgments, damages, expenses, claims or demands, in law or in equity, which you
ever had, now have, or which may arise in the future, regarding any matter
arising on or before the date of your execution of this Agreement, including but
not limited to all claims (whether known or unknown) regarding your employment
at or termination of employment from Gemma, any contract (express or implied),
any claim for equitable relief or recovery of punitive, compensatory, or other
damages or monies, attorneys’ fees, any tort, and all claims for alleged
discrimination based upon age, race, color, sex, sexual orientation, marital
status, religion, national origin, handicap, disability, genetic information or
retaliation, including any claim, asserted or not asserted, which could arise
under Title VII of the Civil Rights Act of 1964; the Equal Pay Act of 1963; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act of 1990; the Americans With Disabilities Act of 1990; the Civil
Rights Act of 1866, 42 U.S.C.  § 1981; the Family and Medical Leave Act of 1993;
the Employee Retirement Income Security Act of 1974; the Civil Rights Act of
1991; the Worker Adjustment and Retraining Notification Act of 1988; the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1514A, also
known as the Sarbanes Oxley Act; the Connecticut Human Rights and Opportunities
Act, the Connecticut Fair Employment Practices Act; Connecticut wage and hour
laws, statutes or regulations; Connecticut common law and/or any other federal,
state or local laws, rules or regulations, whether equal employment opportunity
laws, rules or

 

2

--------------------------------------------------------------------------------


 

regulations or otherwise, or any right under any Gemma’s pension, welfare, or
stock plans.  This Agreement may not be cited as, and does not constitute an
admission by Gemma of, a violation of any such law or legal obligation.

 

4.                                      No Lawsuits, Arbitrations, Charges or
Complaints.  You represent and agree that you have not filed or caused to be
filed any lawsuits or arbitrations against Gemma, or filed or caused to be filed
any charges or complaints against Gemma with any municipal, state or federal
agency charged with the enforcement of any law.  You agree not to assist or
otherwise participate willingly or voluntarily in any arbitration or lawsuit
which relates to any matter that involves Gemma, and that occurred up to and
including the date of your execution of this Agreement, unless required to do so
by court order, subpoena or other directive by a court, arbitration panel, or
unless required to enforce this Agreement.

 

5.                                      No Additional Sums Owed.  You represent,
warrant and acknowledge that Gemma owes you no wages, commissions, bonuses, sick
pay, personal leave pay, severance pay, vacation pay or other compensation or
benefits or payments or form of remuneration of any kind or nature, other than
that specifically provided for in this Agreement. You expressly acknowledge and
agree that you are not entitled to any bonus for the fiscal year ending
January 31, 2018.

 

6.                                      Post-Separation Obligations and
Restrictive Covenants.

 

(a)                                 Acknowledgment.  You understand and
acknowledge that by virtue of your employment as President of Gemma, you had
access to and knowledge of Confidential Information and Trade Secrets (as
defined below), you were in a position of trust and confidence with Gemma, and
you benefitted from Gemma’s goodwill.  You further understand and acknowledge
that Gemma invested significant time and expense in developing the Confidential
Information, Trade Secrets, and goodwill.  You further understand and
acknowledge that the restrictive covenants below are necessary to protect
Gemma’s legitimate business interests in its Confidential Information, Trade
Secrets, and goodwill. You further understand and acknowledge that Gemma’s
ability to reserve these for the exclusive knowledge and use of Gemma is of
great competitive importance and commercial value to Gemma and that Gemma would
be irreparably harmed if you violate the restrictive covenants below.

 

(b)                                 Protection of Confidential Information and
Trade Secrets.  You agree not to disclose, nor use for your benefit or the
benefit of any other person or entity, any information received in connection
with Gemma which is considered Confidential Information and/or a Trade Secret
(as defined below) and (i) which has not been disclosed publicly by Gemma,
(ii) which is otherwise not a matter of public knowledge or (iii) which is a
matter of public knowledge but you know or have reason to know that such
information became a matter of public knowledge through an unauthorized
disclosure.

 

The term “Confidential Information” means any and all confidential and/or
proprietary knowledge, data or information owned, developed or possessed by
Gemma whether in

 

3

--------------------------------------------------------------------------------


 

tangible or intangible form.  Confidential Information includes, but is not
limited to: (a) information relating to Gemma’s products and services, pricing
structures, customer identities, potential customer identities, customer needs,
contractor identities, contractor needs, know-how, specifications, ideas,
techniques, developmental work, research and development, and improvements;
(b) information relating to plans for business development, research and
development, new methods and services, marketing and selling, sales forecasts,
customer proposals, business plans, budgets and unpublished financial
statements, licenses, prices and costs, planned acquisitions and divestitures,
and planned purchases; and (c) information regarding the skills and compensation
of employees of Gemma, personnel and policy manuals, and contracts with
employees, customers, suppliers, consultants, business partners and others.

 

The term “Trade Secret” means all trade secrets as defined under applicable
state and federal law, including, but not limited to a patterns, plans,
compilations, program devices, formulas, designs, prototypes, methods,
techniques, processes, procedures, programs, or codes, whether tangible or
intangible, cost data, and customer lists which: (i) derive independent economic
value, actual or potential, from not being generally known to or readily
ascertainable by people who can obtain economic value from its disclosure or
use; and (ii) are the subject of Gemma’s efforts to maintain its secrecy that
are reasonable under the circumstances.

 

Nothing contained in this Agreement will prohibit you from disclosing
Confidential Information and/or Trade Secrets, as defined by federal law, (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  If you file a lawsuit alleging retaliation by Gemma for reporting a
suspected violation of law, you may disclose Confidential Information and/or
Trade Secrets to your attorney and may use Confidential Information and/or Trade
Secrets in a court proceeding, if you file any document containing Confidential
Information and/or Trade Secrets under seal; and do not disclose Confidential
Information and/or Trade Secrets, except pursuant to court order.

 

(c)                                  Non-Competition.  Because of Gemma’s
legitimate business interests as described in this Agreement and in
consideration of the payments and other benefits described above in Paragraph 2,
and for other good and valuable consideration, for the period of two (2) years,
to run consecutively, beginning on the Separation Date, you agree and covenant
not to engage in any Competitive Activity within the United States.

 

For purposes of this non-compete clause, “Competitive Activity” means to,
directly or indirectly, in whole or in part, engage in, provide services to, or
otherwise participate in, whether as an employee, employer, owner, operator,
manager, advisor, consultant, agent, partner, director, stockholder, officer,
volunteer, intern, or any other similar capacity, any entity engaged in a
business that is competitive with the business of Gemma, including, but not
limited to, entities involved in the development, design, construction,
commissioning, and operation of power plants, such as gas turbine plants,
biomass

 

4

--------------------------------------------------------------------------------


 

projects, solar facilities, wind farms, biofuel plants, storage facilities, and
environmental facilities.  Without limiting the foregoing, Competitive Activity
also includes any activity that may require or inevitably require disclosure of
Confidential Information or Trade Secrets.

 

Nothing in this Agreement prohibits you from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
your ownership represents a passive investment and that you are not a
controlling person of, or a member of a group that controls, the corporation.

 

If you have any questions about whether your services or other relationships
with any individual or entity is prohibited by this Paragraph, you further agree
to provide written notice to Gemma of the name and address of such individual or
entity so as to allow Gemma to ascertain whether your engagement or performance
of any services with the individual or entity is prohibited by this paragraph.

 

(d)                                 No Solicitation of Employees and
Consultants.  Because of Gemma’s legitimate business interests as described in
this Agreement and in consideration of the payments and other benefits described
above in Paragraph 2, and for other good and valuable consideration, for the
period of two (2) years, to run consecutively, beginning on the Separation Date,
you agree and covenant not to, directly or indirectly, solicit, recruit, hire,
induce or encourage to leave the employ of Gemma any person who is at that time
an employee or independent contractor of Gemma, or who has been employed or
hired by Gemma during the two (2) year period before the Separation Date, nor
will you cooperate with others in doing or attempting to do so.  The terms
“solicit, recruit, hire, induce or encourage” in this paragraph include, but are
not limited to, directly or indirectly: (a) initiating communications with an
employee or independent contractor of Gemma relating to actual or possible
employment or an independent contractor relationship for an entity other than
Gemma; (b) offering bonuses or additional compensation to encourage or cause any
employee or independent contractor of Gemma to terminate employment with Gemma;
(c) supplying the names of, or otherwise referring or recommending, any employee
or independent contractor of Gemma to personnel recruiters or persons engaged in
hiring for any entity other than Gemma; or (d) designing advertisements or job
postings calculated to reach and appeal to any employee or independent
contractor of Gemma.

 

(e)                                  No Solicitation of Customers and
Prospects.  Because of Gemma’s legitimate business interests as described in
this Agreement and in consideration of the payments and other benefits described
above in Paragraph 2, and for other good and valuable consideration, for the
period of two (2) years, to run consecutively, beginning on the Separation Date,
you agree and covenant not to, directly or indirectly, solicit, canvas,
transfer, assign, sell to, or engage in any business relationship with, for your
own benefit or on behalf of any individual or entity: (a) any existing customer
of Gemma or any person who was a customer of Gemma during the two (2) year
period before the Separation Date; or (b) any prospective customer of Gemma that
you had responsibilities,

 

5

--------------------------------------------------------------------------------


 

duties, or involvement with respect to, nor will you cooperate with others in
doing or attempting to do so.

 

(f)                                   No Interference.  Because of Gemma’s
legitimate business interests as described in this Agreement and in
consideration of the payments and other benefits described above in Paragraph 2,
and for other good and valuable consideration, for the period of two (2) years,
to run consecutively, beginning on the Separation Date, you agree and covenant
not to, directly or indirectly, induce, influence, cause, advise or encourage
any customer, prospect, employee, independent contractor, supplier, vendor,
consultant, business partner, joint venturer or representative of Gemma to
terminate his, her or its relationship with Gemma, nor will you cooperate with
others in doing or attempting to do so, nor will you interfere with any of
Gemma’s contracts, prospective contracts, or relationships.

 

(g)                                  Return of Documents and Property.  On or
before the Separation Date, you agree and covenant to deliver to Gemma any and
all material containing or otherwise memorializing any Confidential Information
or Trade Secrets, and any copies, notes or excerpts within you possession,
custody or control, whether in written, mechanical, electromagnetic, analog,
digital or any other format or medium.  Before the Separation Date, you also
agree and covenant to return any and all other Gemma property and equipment in
your possession, custody or control.

 

(h)                                 Reasonableness of Restrictions.  You agree
that the obligations and restrictions in this Agreement are fair and reasonable,
are reasonably required to protect Gemma’s business interests, and would not
unfairly or unreasonably restrict your ability to obtain other comparable
employment in your chosen field or profession.

 

(i)                                     Tolling Period.  The non-compete, no
solicitation, and no interference  obligations contained in this Agreement shall
be extended by the length of time during which you shall have been in breach of
any of said provisions.

 

(j)                                    Judicial Modification.  If a court of
competent jurisdiction determines that the character, duration, geographic
scope, activity or subject of any provision of this Agreement is unreasonable
under the circumstances as they then exist, then you agree that it should be
limited and reduced so as to be enforceable under the applicable law to assure
Gemma of the intended maximum benefit of this Agreement.

 

7.                                      Service of Subpoena or Legal Process. 
Upon service on you, or anyone acting on your behalf, of any subpoena, order,
directive or other legal process requiring you to engage in conduct prohibited
by this Agreement, you or your attorney shall immediately notify Gemma of such
service and of the content of any testimony or information to be provided
pursuant to such subpoena, order, directive or other legal process and within
two (2) business days send to the undersigned representative of Gemma via
overnight delivery (at Gemma’s expense) a copy of the documents that have been
served upon you.

 

6

--------------------------------------------------------------------------------


 

8.                                      Tax and Statutory Deductions; IRC
Section 409A.  Gemma may deduct or withhold from any compensation or benefits
any applicable federal, state or local tax or employment withholdings or
deductions resulting from any payments or benefits provided under this
Agreement.  In addition, it is Gemma’s intention that all payments or benefits
provided under this Agreement shall be exempt from the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
this Agreement shall be interpreted, administered and operated accordingly.  If
under this Agreement an amount is to be paid in installments, each installment
shall be treated as a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(ii).  Notwithstanding anything to the contrary herein,
Gemma does not guarantee the tax treatment of any payments or benefits under
this Agreement, including without limitation under the Code, federal, state,
local or foreign tax laws and regulations.  You also agree that Gemma, including
any representative or attorney of Gemma, has not made any promise,
representation or warranty regarding the tax consequences of any amounts paid
under this Agreement or any of your obligations regarding any impact of the
payments herein.

 

9.                                      Duty to Assist in Litigation or
Investigation.  You agree that you will assist and cooperate with Gemma in
connection with the defense or prosecution of any claim that may be made against
or by Gemma or in connection with any ongoing or future investigation or dispute
or claim of any kind involving Gemma, including any proceeding before any
arbitral, administrative, judicial, legislative, or other body or agency,
including testifying in any proceeding to the extent such claims, investigations
or proceedings relate to services performed or required to be performed by you,
pertinent knowledge possessed by you, or any act or omission by you.  You
further agree to perform all acts and execute and deliver any documents that may
be reasonably necessary to carry out the provisions of this paragraph.  Gemma
agrees to reimbursement the reasonable out-of-pocket costs actually incurred by
you (excluding attorneys’ fees) in connection with such assistance or
cooperation.  Receipts or evidence of the costs incurred may be required prior
to reimbursement.

 

10.                               D&O Insurance.  After the Separation Date, you
shall remain eligible for coverage as a director and/or officer of Gemma under
any applicable directors and officers insurance policy maintained by Gemma as of
the Separation Date, subject to the terms, conditions, exclusions and
limitations of such policy.

 

11.                               Remedies.  You agree that any violation by you
of the obligations or restrictions in this Agreement, including, but not
limited, to those in Paragraph 6, will cause Gemma irreparable harm. 
Accordingly, you agree that Gemma is entitled to protection from such
violations, both actual and threatened, including protection by injunctive
relief, in addition to other remedies available under law.  If any party brings
an action to enforce this Agreement or to obtain damages for a breach thereof,
such party shall not be required to post bond.  All of Gemma’s remedies for
breach of this Agreement are cumulative and the pursuit of one remedy will not
be deemed to exclude other remedies.

 

12.                               Attorneys’ Fees and Costs.  In the event of a
claim of breach under this Agreement by any party, which results in any
litigation, arbitration or other legal action, the

 

7

--------------------------------------------------------------------------------


 

prevailing party, as determined by the Court or other tribunal, shall be
entitled to recover from the non-prevailing party all of their reasonable
attorneys’ fees,  professionals’ fees, and costs.

 

13.                               Severability.  Except as provided below, if
any of the provisions, terms or clauses of this Agreement are declared illegal,
unenforceable or ineffective in a legal forum, those provisions, terms and
clauses shall be deemed severable, such that all other provisions, terms and
clauses of this Agreement shall remain valid and binding upon both parties.  In
the event Paragraph 3 is declared illegal, unenforceable or ineffective in a
legal forum, then Gemma, at its sole election, may either declare this Agreement
null and void, and of no force and effect whatsoever, or redraft Paragraph 3 to
cure the defect.  In the event Gemma declares this Agreement null and void, then
you agree to return all sums paid under Paragraph 2.  In the event Gemma
redrafts Paragraph 3 to cure the defect, you agree to cooperate with Gemma and
to timely execute a new Agreement containing the revised Paragraph 3.  Further,
in the event you take any action to challenge the enforceability of Paragraph 6,
or if such provisions are declared illegal, unenforceable or ineffective in an
action brought by you or by Gemma against you, then Gemma’s obligation to
provide the consideration set forth in Paragraph 2 shall be of no force and
effect whatsoever, and you agree to repay all amounts previously paid to you
thereunder, and the releases provided in Paragraph 3 will no longer be
effective.

 

14.                               Right to Participate in Agency Proceedings;
Waiver of Remedy or Relief.  Nothing contained in this Agreement shall be
construed to prohibit you from filing a charge with the Equal Employment
Opportunity Commission or comparable state or local agency, or from
participating in any investigation or inquiry by the Equal Employment
Opportunity Commission or comparable state or local agency.  You acknowledge
that you shall not be entitled to any monetary or equitable remedy as a result
of any such charge or investigation.

 

15.                               Not a Precedent.  This Agreement is not
intended to establish and should not be interpreted as establishing a practice
or policy of Gemma in connection with the treatment of any employee or the
separation or termination of employment of any employee.

 

16.                               Entire Agreement.  This Agreement constitutes
the entire agreement between Gemma and you, and supersedes and cancels all prior
and contemporaneous written and oral agreements between Gemma and you.  You
affirm that, in entering into this Agreement, you are not relying upon any oral
or written promise or statement made by anyone at any time on behalf of Gemma.

 

17.                               Changes or Alterations.  This Agreement may
not be changed or altered, except by a writing signed by Gemma and you.

 

18.                               JURY WAIVER.  EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO A TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING, CAUSE OF ACTION, OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, AND/OR THE EMPLOYMENT RELATIONSHIP.  ANY SUCH ACTION WILL
PROCEED BY COURT TRIAL, WITHOUT A JURY.

 

8

--------------------------------------------------------------------------------


 

19.                               Captions.  Captions and headings of the
sections and paragraphs of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the
caption or heading of any section or paragraph.

 

20.                               Construction.  The parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the you and Gemma and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship or any of the provisions of this Agreement.

 

21.                               Assignability.  This Agreement is not
assignable by you.  Notwithstanding, in the unfortunate event of your death
prior to any of the separation payments referenced in Paragraph 2, any unpaid
separation payments referenced in Paragraphs 2(a) through (c) will be paid in a
lump sum payment, less applicable withholdings and deductions, to your estate
within forty-five (45) days of Gemma’s receipt of written notice of your death. 
Gemma may assign this Agreement without notice to you and without you consent.

 

22.                               Choice of Law; Venue.  This Agreement is
entered into in the State of Connecticut, and the laws of the State of
Connecticut shall apply to any dispute concerning it, excluding the
conflict-of-law principles thereof.  The parties hereby agree that any claims
and/or lawsuits between them shall be commenced solely in the federal or state
courts located within the State of Connecticut and hereby submit exclusively to
the jurisdiction and venue of any Connecticut court.

 

23.                               Waiver of Rights Under the ADEA.  Without
detracting in any respect from any other provision of this Agreement:

 

(a)                                 You, in consideration of the payments and
benefits provided to you as described in Paragraph 2 of this Agreement, agree
and acknowledge that this Agreement constitutes a knowing and voluntary waiver
of all rights or claims you have or may have against Gemma as set forth herein,
including, but not limited to, all rights or claims arising under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), including, but
not limited to, all claims of age discrimination in employment and all claims of
retaliation in violation of the ADEA; and you have no physical or mental
impairment of any kind that has interfered with your ability to read and
understand the meaning of this Agreement or its terms, and that you are not
acting under the influence of any medication or mind-altering chemical of any
type in entering into this Agreement.

 

(b)                                 You understand that, by entering into this
Agreement, you do not waive rights or claims that may arise after the date of
your execution of this Agreement, including without limitation any rights or
claims that you may have to secure enforcement of the terms and conditions of
this Agreement.

 

(c)                                  You agree and acknowledge that the
consideration provided to you under this Agreement is in addition to anything of
value to which you are already entitled.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Gemma hereby advises you to consult with an
attorney prior to executing this Agreement.

 

(e)                                  You acknowledge that you were informed that
you had at least twenty-one (21) days in which to review and consider this
Agreement and to consult with an attorney regarding the terms and effect of this
Agreement.

 

(f)                                   Nothing in this Agreement shall prevent
you (or your attorneys) from (i) commencing an action or proceeding to enforce
this Agreement or (ii) exercising your right under the Older Workers Benefit
Protection Act of 1990 to challenge the validity of your waiver of ADEA claims
set forth in Paragraph 3 of this Agreement.

 

(g)                                  Notwithstanding anything in this Agreement
to the contrary, you must sign and return an executed copy of this Agreement
before a date twenty-two (22) days from the date you receive it or this offer of
severance shall be automatically and fully withdrawn.

 

24.                               Revocation.  You may revoke this Agreement
within seven (7) days from the date you sign this Agreement, in which case this
Agreement shall be null and void and of no force or effect on either Gemma or
you.  Any revocation must be in writing and received by Bill Griffin at Gemma by
5:00 p.m. on or before the seventh day after this Agreement is executed by you.

 

If this letter correctly states the understanding and agreement that we have
reached, please indicate your acceptance by signing the following page before a
notary public on the enclosed copy and returning it to me.

 

We thank you for your time with Gemma and wish you the best of luck in the
future.

 

Very truly yours,

 

GEMMA POWER SYSTEMS, LLC

 

 

 

By:

/s/ William F. Griffin, Jr.

 

Name: William F. Griffin, Jr.

 

Title: CEO

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY.  THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.

 

 

Date: November 7, 2017

By:

/s/ Daniel L. Martin

 

 

DANIEL L. MARTIN

 

 

On this 7th day of November, 2017, before me personally came DANIEL L. MARTIN to
me known to be the individual described in the foregoing instrument, who
executed the foregoing instrument in my presence, and who duly acknowledged to
me that s/he executed the same.

 

/s/ Amanda Jacobsen

 

Notary Public

 

 

11

--------------------------------------------------------------------------------